SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly period endedDecember 31, 2010 TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 0-52631 ENERGY HOLDINGS INTERNATIONAL, INC. (Exact Name of Registrant as specified in its charter) Nevada 52-2404983 (State or other jurisdiction (IRS Employer File Number) of incorporation) 12012 Wickchester Lane, Suite 150 Houston, TX 77079 (Address of principal executive offices)(zip code) (561) 400-1050 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T(Section 232.405 of this chapter) during the preceding 12 months(or such shorter period that the registrant was required to submit and post such files. Yes []No [X] Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “small reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yes []No [X] The number of shares outstanding of the Registrant's common stock, as of the latest practicable date: February 10, 2011 was 30,262,109. FORM 10-Q Energy Holdings International, Inc. TABLE OF CONTENTS PART I.FINANCIAL INFORMATION 3 ITEM 1.FINANCIAL STATEMENTS 3 ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS AND PLAN OF OPERATION 11 ITEM 3.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 13 ITEM 4. CONTROLS AND PROCEDURES 14 PART II.OTHER INFORMATION 14 ITEM 1.LEGAL PROCEEDINGS 14 ITEM 1A. RISK FACTORS 14 ITEM 2.UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 18 ITEM 3.DEFAULTS UPON SENIOR SECURITIES 18 ITEM 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 18 ITEM 5.OTHER INFORMATION 18 ITEM 6.EXHIBITS 18 SIGNATURES 19 - 2 - PART I.FINANCIAL INFORMATION References in this document to "us," "we," or "Company" refer to ENERGY HOLDINGS INTERNATIONAL, INC. and its subsidiary. ITEM 1.FINANCIAL STATEMENTS ENERGY HOLDINGS INTERNATIONAL, INC. CONSOLIDATED BALANCE SHEETS December 31, 2010 (Unaudited) June 30, 2010 ASSETS Cash and equivalents $ $ Prepaid expenses and advances to employees Total current assets Property, Plant and Equipment, net of accumulated depreciation of $36,347 and $12,819 at December 31, 2010 andJune 30, 2010, respectively Deposits Total non-current assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Accounts payable and accrued liabilities $ $ Deferred Revenue Total current liabilities TOTAL LIABILITIES STOCKHOLDERS' EQUITY (DEFICIT) Preferred Stock - $0.10 par value: 25,000,000 shares authorized; none issued and outstanding at December 31, 2010 and June 30, 2010 - - Common stock, $0.001 par value; 100 million shares authorized, 29,762,109 and 29,662,109 shares issued and outstanding at December 31, 2010 and June 30, 2010, respectively Additional paid in capital Common stock committed Accumulated deficit ) ) TOTAL STOCKHOLDERS' EQUITY (DEFICIT) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ The accompanying notes are integral to these financial statements. - 3 - ENERGY HOLDINGS INTERNATIONAL, INC. CONSOLIDATED RESULTS OF OPERATIONS (Unaudited) Six Months Ended December 31, Three Months Ended December 31, REVENUES Consulting revenues $ $
